The bill of complaint was filed by the appellant against the appellees, and sought to have enforced the specific performance of a contract, alleged to have been entered into, providing for the execution of a deed, and to remove certain deeds as clouds upon complainant’s title.
On the submission of the causp on the pleadings and proof, the chancellor decreed that the complainant was not entitled to the relief prayed for, and ordered the bill dismissed. From this decree complainant appeals, and assigns the rendition thereof as error.
*666Upon the original announcement of the case, the decree of the chancellor was affirmed. On application for rehearing, the judgment, of affirmance theretofore rendered was set aside and judgment was rendered reversing the decree of the chancery court and granting the relief prayed for in the bill. Justice Haralson dissents from the judgment rendered on the application for rehearing.
Opinion by
Haralson, J.